UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7355



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COURTNEY HUGH WALKER, a/k/a Gary Walker,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-94-18)


Submitted:   November 21, 2002            Decided:   December 3, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Courtney Hugh Walker, Appellant Pro Se. Benjamin H. White, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Courtney H. Walker appeals the district court’s order denying

his motion to amend his criminal judgment.        We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See United States v. Walker, No.

CR-94-18 (M.D.N.C. July 29, 2002).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2